J-A18017-17


NON-PRECEDENTIAL DECISION - SEE SUPERIOR COURT I.O.P. 65.37

COMMONWEALTH OF PENNSYLVANIA                   IN THE SUPERIOR COURT OF
                                                     PENNSYLVANIA
                         Appellee

                   v.

JAHAUN MAURICE JONES

                         Appellant                  No. 1685 WDA 2016


              Appeal from the Order Entered October 6, 2016
                In the Court of Common Pleas of Erie County
            Criminal Division at No(s): CP-25-CR-0001499-2016


BEFORE: BOWES, J., LAZARUS, J., and OTT, J.

JUDGMENT ORDER BY LAZARUS, J.:                        FILED JULY 07, 2017

      Jahaun Maurice Jones appeals from the trial court’s order denying his

writ of habeas corpus.     On appeal, Jones contends that his due process

rights were violated where the Commonwealth was permitted to use only

hearsay evidence to establish a prima facie case regarding the identity of the

criminal suspect at his preliminary hearing. We affirm.

      Initially, we note that “it is firmly established that the denial of a

habeas corpus claim, based upon the insufficiency of the evidence presented

to the issuing authority, without a showing of exceptional circumstances[,]

will not provide a basis for immediate appellate review.” Commonwealth

v. Hess, 414 A.2d 1043, 1048 (Pa. 1980).          Such interlocutory orders,

generally, are not appealable. Id.
J-A18017-17



         Here, Jones avers that exceptional circumstances exist because a

challenge to the procedure allowing hearsay evidence alone to establish a

prima facie case would be capable of repetition and likely to evade review if

this Court were to await a final order. See Commonwealth v. Ricker, 120
A.3d 349, 354 (Pa. Super. 2015) (“Not only is Appellant’s claim capable of

evading review, it presents an important constitutional question regarding

whether a powerful state governmental entity violates federal and state

constitutional principles in allowing a defendant to be restrained of his liberty

and bound over for trial based solely on hearsay evidence.”).         This exact

issue,     however,   has   been   squarely    addressed     and   rejected    in

Commonwealth v. McClelland, 2017 Pa Super 163 (filed May 26, 2017)

(where use of hearsay testimony was sole basis upon which Commonwealth

established prima facie case at preliminary hearing, defendant’s inability to

“subject the primary accuser to adversarial examination [did not] violate[]

due process”).     Accord Commonwealth v. Dolan, 2509 EDA 2016 (Pa.

Super. filed July --, 2017). See also Ricker, supra (confrontation clause

did not prohibit Commonwealth from establishing prima facie case solely

through the use of hearsay).

         Instantly, the purported error raised is no longer capable of being

repeated and evading review, as definitive review has been achieved by this

Court.     Furthermore, Ricker, Dolan, and McClelland constitute binding

precedent on the issues presented, which prevents a finding of exceptional




                                      -2-
J-A18017-17



circumstances such as to warrant immediate review of the instant order.

Hence, we quash this appeal.

     Appeal quashed.

Judgment Entered.




Joseph D. Seletyn, Esq.
Prothonotary



Date: 7/7/2017




                                 -3-